Citation Nr: 1002846	
Decision Date: 01/20/10    Archive Date: 02/01/10

DOCKET NO.  02-11 066A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida 


THE ISSUES

1.  Entitlement to an effective date prior to December 11, 
1989 for the grant of service connection for PTSD with 
depression. 

2.  Entitlement to an effective date prior to August 10, 2000 
for the grant of TDIU. 

3.  Entitlement to an effective date prior to November 7, 
2002 for the grant of a 100 percent disability rating for 
PTSD with depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel

INTRODUCTION

The Veteran served on active duty from February 1958 to June 
1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  The case has since been transferred to the 
jurisdiction of the St. Petersburg, Florida RO.

In a separate decision the Board has adjudicated two 
unrelated contested claims on appeal involving the Veteran 
and his spouse.  The issues listed on page one of this 
decision, however, involve only the Veteran and do not 
involve the spouse.  Therefore, the issues listed on page one 
above will be addressed in the separate decision here, and 
will be furnished only to the Veteran and his representative, 
and shall not be furnished to his wife or any other party.  
See 38 C.F.R. § 19.9 (2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In an August 2002 rating decision the RO granted service 
connection for PTSD  with depression and assigned that 
disability a 50 percent disability rating effective from 
August 10, 2000; and granted a total disability evaluation 
based upon unemployability (TDIU) due to service-connected 
disability, effective from August 10, 2000.

Later in August 2002 the Veteran submitted a VA Form 21-4138 
containing the notation "Notice of Disagreement," and 
stating that he disagreed with the effective date of the 
grant of service connection for the psychiatric disability; 
and the effective date of the grant of TDIU.  

In a September 2002 rating decision the RO granted an earlier 
effective date of December 11, 1989 for the grant of service 
connection for PTSD with depression.

In a statement received in early August 2003, the Veteran 
stated that he had filed a notice of disagreement as to an 
earlier effective date, that this notice of disagreement was 
not shown in VA's system, and that the present statement 
should be accepted as his second request for a disagreement 
on the effective date for TDIU.  

In a rating decision issued later in August 2003, the RO 
increased the assigned disability rating for PTSD with 
depression, from 70 to 100 percent, effective November 7, 
2002. 

On a VA Form 21-4138 submitted in September 2003, there is a 
notation at top of "Notice of Disagreement."  The Veteran 
further stated that he disagreed with the effective date of 
his service-connected PTSD award and TDIU claim.

In sum, there are several rating actions for which the 
Veteran has submitted a notice of disagreement to initiate an 
appeal to the Board.  The claims file contains no indication 
that the Veteran has withdrawn his notice of disagreement 
with respect to any of the issues listed below.  Further, the 
earlier effective date of December 11, 1989 assigned by the 
RO in September 2002 for the grant of service connection for 
PTSD with depression, remains later than the date claimed by 
the Veteran.  The RO has not yet issued a statement of the 
case to the Veteran after his submission of timely notices of 
disagreement from: 
(1) an August 2002 rating decision as to the issues of: 
(A) entitlement to an effective date prior to 
December 11, 1989 for the grant of service 
connection for PTSD with depression, and 
(B) entitlement to an effective date prior to 
August 10, 2000 for the grant of  TDIU; and 
(2) an August 2003 rating decision as to the issue of 
entitlement to an effective date prior to November 7, 
2002 for the grant of a 100 percent disability rating 
for PTSD with depression. 
 
Once a veteran has submitted a notice of disagreement, VA 
shall take such development or review action as it deems 
proper, and if such action does not resolve the disagreement 
either by granting the benefit sought or through withdrawal 
of the notice of disagreement, VA shall prepare a statement 
of the case.  38 U.S.C.A. § 7105(d)(1) (West 2002).  

Because the Veteran has filed a notice of disagreement on 
claims for which the RO has not issued a statement of the 
case, a remand to the RO is necessary on these matters.  An 
unprocessed notice of disagreement should be remanded, not 
referred, to the RO for issuance of a statement of the case.  
Manlincon v. West, 12 Vet. App. 238 (1999).  Under these 
circumstances, the Board has no discretion and is obliged to 
remand these issues to the RO for the issuance of a statement 
of the case.  See Manlincon, supra; Holland v. Gober, 10 Vet. 
App. 433, 436 (1997).

Accordingly, the case is REMANDED for the following action:

Provide the Veteran a statement of the case 
as to the issues of: 
(A) Entitlement to an effective date 
prior to December 11, 1989 for the 
grant of service connection for PTSD 
with depression; 
(B) Entitlement to an effective date 
prior to August 10, 2000 for the 
grant of TDIU; 
(C) Entitlement to an effective date 
prior to November 7, 2002 for the 
grant of a 100 percent disability 
rating for PTSD with depression.

Ensure that the statement of the case is 
sent to the latest address of record for 
the Veteran.  Inform the Veteran that he 
must file a timely and adequate 
substantive appeal in order to perfect an 
appeal of these issues to the Board.  See 
38 C.F.R. §§ 20.200, 20.202, and 20.302(b) 
(2009).

Ensure that the statement of the case on 
this matter is sent only to the Veteran 
and his representative, and not provided 
to any other party who may be party with 
the Veteran to a separate contested claim 
on appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


